
	

114 S3014 IS: Tribal Forestry Participation and Protection Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3014
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To improve the management of Indian forest land, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tribal Forestry Participation and Protection Act of 2016. 2.Protection of tribal forest assets through use of stewardship end result contracting and other authorities (a)Prompt consideration of tribal requestsSection 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)) is amended—
 (1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian tribe to the Secretary of ; and (2)by adding at the end the following:
					
						(4)Time periods for consideration
 (A)Initial responseNot later than 90 days after the date on which the Secretary receives a tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian tribe regarding whether the request may meet the selection criteria described in subsection (c).
 (B)Notice of denialA notice under subsection (d) of the denial of a tribal request under paragraph (1) shall be provided to the Indian tribe by not later than 1 year after the date on which the Secretary receives the request.
 (C)CompletionNot later than 2 years after the date on which the Secretary receives a tribal request under paragraph (1), other than a tribal request denied under subsection (d), the Secretary shall—
 (i)complete all environmental reviews necessary in connection with the agreement or contract and proposed activities under the agreement or contract; and
 (ii)enter into the agreement or contract with the Indian tribe in accordance with paragraph (2).
								.
 (b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended— (1)in subsections (b)(1) and (f)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) each place it appears and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and
 (2)in subsection (d), in the matter preceding paragraph (1), by striking subsection (b)(1), the Secretary may and inserting paragraphs (1) and (4)(B) of subsection (b), the Secretary shall. 3.Pilot authority for restoration of Federal forest land by Indian tribes (a)In generalSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following:
				
					(c)Inclusion of certain national forest system land and public land
 (1)PurposesThe purposes of this subsection are— (A)to maximize the effective management of Federal forest land and to assist in the restoration of that land in accordance with the principles of sustained yield; and
 (B)to reduce insect, disease, or wildfire risk to communities, municipal water supplies, and other at-risk Federal land by providing for the implementation by Indian tribes of forest restoration projects.
 (2)DefinitionsIn this subsection: (A)Federal forest land (i)In generalThe term Federal forest land means—
 (I)National Forest System land; and (II)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including—
 (aa)Coos Bay Wagon Road Grant land reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179, chapter 47); and
 (bb)Oregon and California Railroad Grant land. (ii)ExclusionsThe term Federal forest land does not include—
 (I)a component of the National Wilderness Preservation System; (II)a component of the National Wild and Scenic Rivers System;
 (III)a congressionally designated wilderness study area; or (IV)an inventoried roadless area within the National Forest System.
 (B)Forest land management activitiesThe term forest land management activities means activities performed in the management of Indian forest land described in subparagraphs (C), (D), and (E) of section 304(4).
 (C)Secretary concernedThe term Secretary concerned means— (i)the Secretary of Agriculture, with respect to the Federal forest land referred to in subparagraph (A)(i)(I); and
 (ii)the Secretary of the Interior, with respect to the Federal forest land referred to in subparagraph (A)(i)(II).
								(3)Authority
 (A)In generalAt the request of an Indian tribe, the Secretary concerned may treat Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities under this section if the Federal forest land is located within, or mostly within, a geographical area that presents a feature or involves circumstances principally relevant to that Indian tribe, such as Federal forest land—
 (i)ceded to the United States by treaty or other agreement with that Indian tribe; (ii)within the boundaries of a current or former reservation of that Indian tribe; or
 (iii)adjudicated by the Indian Claims Commission or a Federal court to be the tribal homeland of that Indian tribe.
 (B)ManagementFederal forest land treated as Indian forest land for purposes of planning and conducting management activities pursuant to subparagraph (A) shall—
 (i)be managed exclusively under this Act; and
 (ii)remain under the ownership of the Federal agency that owned the Federal forest land on the day before the date of enactment of this subsection.
 (4)RequirementsAs part of an agreement to treat Federal forest land as Indian forest land under paragraph (3), the Secretary concerned and the Indian tribe making the request shall—
 (A)provide for continued public access and recreation applicable to the Federal forest land as in existence prior to the agreement, except that the Secretary concerned may limit or prohibit that access only for the purpose of—
 (i)protecting human safety; or (ii)preventing harm to natural resources;
 (B)continue sharing revenue generated by the Federal forest land with State and local governments on the terms applicable to the Federal forest land prior to the agreement, including, as applicable—
 (i)25-percent payments under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.); or
 (ii)50-percent payments under the Act of August 28, 1937 (43 U.S.C. 1181a et seq.); (C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;
 (D)recognize all right-of-way agreements in place on Federal forest land as in existence prior to the commencement of tribal management activities;
 (E)ensure that any county road within the Federal forest land as in existence prior to the agreement is not adversely impacted; and
 (F)ensure that all commercial timber removed from the Federal forest land is sold on a competitive bid basis.
 (5)Prompt consideration of tribal requestsNot later than 180 days after the date on which the Secretary receives a request from an Indian tribe under paragraph (3)(A), the Secretary shall—
 (A)approve or deny the request; and (B)if the Secretary approves the request, begin exercising the authority under that paragraph.
 (6)ConsultationTo the extent consistent with the laws governing the administration of public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the Secretary concerned shall consult with each State and unit of local government within which Federal forest land is located—
 (A)before entering into an agreement to treat the Federal forest land as Indian forest land under paragraph (3); and
 (B)with respect to an agreement described in subparagraph (A), in planning and conducting forest land management activities under this section.
 (7)Forest management plansAll forest land management activities under this subsection on National Forest System land shall be consistent with the applicable forest plan.
 (8)LimitationsThe treatment of Federal forest land as Indian forest land for purposes of planning and conducting management activities pursuant to paragraph (3)—
 (A)shall not be considered to designate the Federal forest land as Indian forest land for any other purpose; and
 (B)shall be in accordance with all relevant Federal laws applicable to Federal forest land, including— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (iii)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
 (iv)the Clean Air Act (42 U.S.C. 7401 et seq.).
 (9)Applicability of NEPAThe execution of, but not the decision to enter into, an agreement to treat Federal forest land as Indian forest land under paragraph (3) shall constitute a Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (10)Termination of authorityThe authority provided by this subsection terminates on the date that is 10 years after the date of enactment of this subsection..
 (b)EffectNothing in this section or an amendment made by this section— (1)prohibits, restricts, or otherwise adversely affects any permit, lease, or similar agreement in effect on or after the date of enactment of this Act for the use of Federal land for the purpose of recreation, utilities, logging, mining, oil, gas, grazing, water rights, or any other purpose;
 (2)negatively impacts private land; or (3)prohibits, restricts, or otherwise adversely affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate under State law fish and wildlife on land or in water in the State, including on Federal public land.
 4.Tribal forest management demonstration projectThe Secretary of the Interior and the Secretary of Agriculture may carry out demonstration projects pursuant to which federally recognized Indian tribes or tribal organizations may enter into contracts to carry out administrative, management, and other functions under the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.), through contracts entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
 5.FundingThe Secretary of the Interior and the Secretary of Agriculture shall use to carry out this Act and amendments made by this Act such amounts as are necessary from other amounts available to the Secretary of the Interior or the Secretary of Agriculture, respectively, that are not otherwise obligated.
